Exhibit 10.25
Amendment Agreement
This Amendment Agreement (“Agreement”) is made and entered into retroactively
effective as of this 31st day of July, 2008 by and among:
Pharma Foods International Co., Ltd., a corporation organized and existing under
the laws of Japan, having its principal place of business at 1-49, Goryo-Ohara,
Nishikyo-ku, Kyoto, 615.8245, Japan (hereinafter called “PFI”),
Jones Soda Co., a corporation organized and existing under the laws of the State
of Washington, USA, having its principal place of business at 234 Ninth Ave N
Seattle, WA 98109 (hereinafter called “JONES”),
Mitsubishi International Food Ingredients, Inc., a corporation organized and
existing under the laws of the State of Delaware, USA, having its principal
place of business at 5080 Tuttle Crossing Blvd., Suite 400, Dublin, OH 43016
(hereinafter called “MIFI”), and
Mitsubishi Corporation, a corporation organized and existing under the laws of
Japan, having its principal place of business at 2-3-1, Marunouchi, Chiyoda-ku,
Tokyo, 100-8086, Japan (hereinafter called “MC”),
WITNESSETH:
WHEREAS, PFI, JONES, MIFI, and MC have entered into that certain Contract on
20th of June, 2007 (the “Original Agreement”), by which PFI agreed to sell to
JONES, through MC, and MIFI, and JONES agreed to purchase from PFI, through MC
and MIFI, PHARMA GABA, and
WHEREAS, PFI, JONES, MIFI and MC desire to amend certain terms of the Original
Agreement, including changes to reflect a delay in orders of Products (as
defined in the Original Agreement), and corresponding changes to the exclusivity
period and Product specifications, which such changes are set forth herein.
NOW, THEREFORE, the parties hereby agree as follows:
Clause 1
Article 1.5 of the Original Agreement is hereby amended to read in its entirety
as follows:
“The rights of exclusivity granted by PFI to JONES under Section 1.2 shall
terminate on December 31, 2008.”
Clause 2
Article 4.1 of the Original Agreement is hereby amended to read in its entirety
as follows:
“4.1, JONES shall submit a purchase order for 5 metric tons of the Product prior
to December 31st, 2008 (the “Committed Quantity”), and shall use its
commercially reasonable best efforts to purchase a target quantity of 22.5
metric tons of the Product (together with the Committed Quantity, the “Contract
Quantity”) from MIFI during





--------------------------------------------------------------------------------



 



the Term of this Contract. The Contract Quantity shall be calculated by ordered
amount as of the expected date of delivery of the Product to JONES. In addition
to the Committed Quantity for which JONES must submit a purchase order by
December 31st (the “Order Date”), JONES shall use its commercially reasonable
best efforts to order the remainder of the Contract Quantity as follows:

  (i)   By July 31st, 2009: target quantity of 9 metric tons     (ii)   By
July 31st, 2010: target quantity of 13.5 metric tons.”

Clause 3
Article 4.2 of the Original Agreement is hereby amended to read in its entirety
as follows:
“4.2 JONES shall be obligated to submit a purchase order for the Committed
Quantity by no later than the Order Date. Notwithstanding anything to the
contrary set forth in this Agreement or in any purchase order or similar
document, Jones shall pay for the Committed Quantity as follows:
(i) On or before January 31, 2009, (“Payment Date”) Jones Soda shall pay fifty
percent (50%) of the purchase price of the balance quantity of five (5) metric
tons (the “Balance Quantity” is equivalent to four point seven five {4.75)
metric tons), such amount being US$890,625, which shall be paid in cash by wire
transfer of immediately available funds into an account designated by MIFI, such
wire transfer to be confirmed as received in MIFI’s designated account no later
than the first business day after the Payment Date.
(ii) The remaining fifty percent (50%) of the purchase price for such Balance
Quantity (US$890,625) shall be paid in six (6) equal monthly installments
commencing on February 24th, 2009 and ending on July 26th, 2009, each such
payment being equal to US$148,437.50 (the “Installment Payments”), according to
the following schedule.
Amount and Date MIFI shall receive payment from JONES
$148,437.50 by February 24,2009
$148,437.50 by March 25, 2009
$148,437.50 by April 24, 2009
$148,437.50 by May 22, 2009
$148,437.50 by June 25, 2009
$148,437.50 by July 26, 2009
(iii) JONES shall arrange for MIFI to receive the Installment Payments by being
able to make demands on an irrevocable, standby letter of credit arranged by
JONES and issued by KeyBank National Association in the form attached hereto as
Exhibit A. Such letter of credit is to be opened in favor of MIFI by
February 19, 2009. JONES shall be responsible for all cost, expenses and charges
in connection with issuing such standby letter of credit, including but not
limited to confirmation commission.





--------------------------------------------------------------------------------



 



(iv) In the event JONES does not order the full Committed Quantity at the time
and in the manner set forth above, or JONES does not open the letter of credit
by February 19, 2009, JONES shall pay immediately to MIFI an amount equal to the
difference between the price for five (5) metric tons of the Product
constituting the Committed Quantity and the amount actually paid by JONES for
the Committed Quantity (and thereafter MIFI shall pay to MC, and MC shall pay to
PFI the corresponding amount), and thereafter MIFI, MC and PFI shall each be
entitled to terminate the Agreement without observing the one-month notice
period specified in Section 16 as its sole and exclusive remedy.
(v) After MIFI receives the US$890,625 in cash by wire transfer and the letter
of credit stated in the above article (iii), MC will ship to MIFI, and MIFI will
ship to JONES or to an entity that JONES designates, the Balance Quantity (in a
single shipment or in multiple shipments by May 31st 2009, as reasonably
requested by JONES), and JONES or its designee will accept the delivery. In the
event JONES or its designee does not accept any delivery by May 31st 2009, MC or
MIFI may dispose all or part of any portion of the Balance Quantity not yet
accepted by JONES at JONES risk and account. For the avoidance of doubt, JONES
agrees that it shall be deemed that MC and MIFI have completed any and all
obligation with respect to the delivery of such Balance Quantity upon such
disposal.”
Clause 4
Subsections (a) and (b) in Article 13 of the Original Agreement are hereby
amended to read in their entirety as follows:

         
 
  “(a)   To Pharma Foods International Co., Ltd.
 
  Address   1-49 Goryo-Ohara, Nishikyo-Ku, Kyoto 615-8245, Japan
 
  Attention   Mujo Kim, President
 
  Facsimile   +81-75-394-0099
 
  E-mail   mujokim@fpharmafoods.co.jp
 
       
 
  (b)   To Jones Soda Co.
 
  Address   234 Ninth Ave N Seattle, WA 98109, USA
 
  Attention   Stephen C. Jones, CEO
 
  Facsimile   +1-206 624-6857
 
  E-mail   sjones@jonesoda.com”

Clause 5
The entry titled “Shelf Life” in the Specifications (set forth in Exhibit A to
the Original Agreement) for all Products to be purchased by January 31st, 2009
is hereby deleted in its entirety, such that the Specifications for such Product
shall not contain any reference or warranty with respect to Shelf Life.
Clause 6
This Agreement is effective as of the date hereof.

 



--------------------------------------------------------------------------------



 



Clause 7
Except as expressly amended hereinabove, all other terms and conditions of the
Original Agreement shall continue to be effective and remain unchanged.
Clause 8
This Agreement shall be governed by and construed and interpreted under the laws
of New York without reference to its principles governing conflicts of laws.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives in separate counterparts (each
counterpart to be considered an original and each party to retain one such
counterpart) as of the day and year first above written.

     
Pharma Foods International Co., Ltd.
   
President
   
 
   
/s/ Dr. Muju Kim
 
Date 3/12/09
   
 
   
Jones Soda Co.
   
CEO
   
 
   
/s/ Stephen C. Jones
 
Date 2/12/09
   
 
   
Mitsubishi International Food Ingredients, Inc.
   
CEO
   
 
   
/s/ Koji Shimizu
 
Date
   
 
   
Mitsubishi Corporation
   
General Manager
   
 
   
/s/ Nobuhiro Shirasu
 
Date 3/12/09
   

